Title: From Benjamin Franklin to William Temple Franklin, 28 September 1776
From: Franklin, Benjamin
To: Franklin, William Temple


Dear Tempe
Philada. Sept. 28. 1776
I hope you will return hither immediately, and that your Mother will make no Objection to it, something offering here that will be much to your Advantage if you are not out of the Way. I am so hurried that I can only add Ever your affectionate Grandfather
B Franklin
My Love to her.
 
Addressed: To / Mr William Temple Franklin / at Mrs Franklins / Perth Amboy / B Free Franklin
Notation: B. Franklin Esqr to his Grand child. Phila Sepr. 28th. 1776
